974 F.2d 1345
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Joe JAMES, Plaintiff-Appellant,v.Bert L. HALL, Health Services Program Director;  MarcusPogue, Medical Administrator;  Gary Maynard,Defendants-Appellees.
No. 92-7041.
United States Court of Appeals, Tenth Circuit.
Sept. 4, 1992.

Before LOGAN, BARRETT and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Joe James, an inmate in an Oklahoma state prison, appeals the judgment entered against him in his civil rights suit against the defendant officials of the Oklahoma Department of Corrections.   Plaintiff's complaint asserted deliberate indifference to a serious medical condition in violation of his Eighth Amendment right to be free from cruel and unusual punishment.   Defendant suffered from deformities of his feet diagnosed as hallux valgus condition, commonly known as hammertoe.   At the time of briefing of the appeal one of plaintiff's feet had been operated on, apparently successfully, and he was awaiting an operation on the other.


3
After review of the briefs and record on appeal we AFFIRM the district court's judgment for substantially the reasons stated in the magistrate judge's Findings and Recommendation entered January 23, 1992, and adopted by the district court.


4
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3